SWING, J.
No transcript of the final record or transcript of the docket or journal entries in this ease was filed in this’court until long after the four months from the rendition of the judgment complained of, and not for more than four months after the petition in error had been filed. This court therefore has acquired no jurisdiction to hear and determine whether the judgment is correct or not. Second Nat. Bank v. Moderwell, 59 Ohio St. 221 [52 N. E. Rep. 194]; Falconer v. Martin, 66 Ohio St. 352, 356 [64 N. E. Rep. 430].
The action in this court should be dismissed.
Giffen and Smith, JJ., concur.